Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 February 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barker (US 5,604,999; hereinafter ‘Barker’).

Regarding claim 1, Barker discloses a shoe structure, comprising: 
a sole (12, at least figs. 1-4) having a first surface (at the heel) and a second  surface (at the toe) opposite to the first surface (as seen in at least figs. 1-4), the first surface having a light source module (at least 16, 18, 20, as seen in at least figs. 1-4); 
an upper (not labeled, but seen in at least figs. 1-3) having at least one light guide element (24, at least figs. 1-4), a first end of the at least one light guide element (24) disposed corresponding to at least one light source (18) of the light source module (as seen in at least fig. 2 via coupler 30), and the at least one light guide element (24) having at least one bending point (as the natural curvatures of the fiber); and 
at least one auxiliary element (26, at least figs. 1-4) disposed corresponding to the least one bending point (as seen in at least fig. 1).

Regarding claim 2, Barker discloses the at least one light guide element (24) is selected from plastic fibers (as disclosed in at least column 6, lines 38-65).

Regarding claim 6, Barker discloses the at least one light guide element (24) further includes a cover (22, at least fig. 2) disposed on two sides of the bending point (as seen in at least fig. 2 which covers two sides at the heel’s bending points).




Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding at least claim 3, prior art fails to disclose, teach, or render obvious the specifically called for structural arrangement of a partially light-transparent pattern on the at least one auxiliary element.
Claims 4 and 5 are indicated as allowable solely based on their dependency on at least claim 3.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are cited as teaching similar shoe structures:

Chou (US 2019/0133241)
White (US 2014/0373395)
Wilken et al. (US 2016/0366972)
Guzman (US 2005/0150138)
Wan et al. (US 2004/0255490)
Kirkov (US 2008/0117624)
Chen (US 2007/0236915)
Thorpe et al. (US 2006/0198121)
Ungari (US 2006/0101674)
London (US 2016/0338441)
Chien (US 6,082,867)
Chu (US 2016/0369989)
Luh (US 2020/0187586)
Chang (US 2006/0221596)
Chien (US 2003/0231485)
Guerra (US 5,813,148)



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEAH SIMONE MACCHIAROLO/Primary Examiner, Art Unit 2875